Appellants' motion for rehearing will be overruled, but in this connection we deem it proper to add that if it should be held that we were in error in overruling their second and third assignments of error upon the ground stated in the original opinion — that is, that the matter of permitting their attorneys to consult together with reference to their peremptory challenges was a matter of discretion for the trial court — yet the assignments present no reversible error because the bill of exceptions taken to the ruling of the court fails to show that any other jurors would have been stricken from the list, even if the court had permitted the fullest conference among the defendants. In other words the bill fails to show that any juror sat on the jury who was in anywise objectionable to either of the appellants. *Page 504 
Some such contention is made in the motion for a new trial, but obviously it would not do to permit parties to thus tacitly acquiesce in the court's ruling and to speculate on the chances of a favorable verdict, and being disappointed, finally to make their objections in the motion for a new trial. The motion is overruled.
Overruled.
Writ of error refused.